UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Assured Pharmacy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2595 Dallas Parkway, Suite 206, Frisco, Texas 75034 (Address of principal executive offices) (Zip Code) (972) 668-7394 (Issuer’s telephone number) Securities to be registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which to be so registered each class is to be registered None. None. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration file number to which this form relates:333-181361 Securities to be registered pursuant to Section 12(g) of the Act:Common Stock, $0.001 par value (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. Registrant’s Registration Statement on Form S-1 under the Securities Act of 1933, No.333-181361, filed on May 11, 2012, as amended, is incorporated herein by reference, including specifically the “Description of Securities” appearing on pages 58 through 63 of the Prospectus contained therein. Item 2.Exhibits. None. - 2 - Signatures Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement on Form 8-A to be signed on its behalf by the undersigned, thereunto duly authorized. Assured Pharmacy, Inc., A Nevada corporation By: /s/ Robert DelVecchio Name: Robert DelVecchio Title: President and Chief Executive Officer Date: November 13, 2012 - 3 -
